Order entered October 12, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00822-CV

IN RE WILLIAM LISLE AND SMITH LISLE HOLDINGS, LTD., Relators

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-00639-2015

                                   ORDER
                  Before Justices Myers, Nowell, and Goldstein

      Based on the Court’s opinion of today’s date, we DENY relators’ petition for

writ of mandamus. We DENY real party in interest’s motion to strike as moot. We

also LIFT the stay issued by this Court’s August 24, 2022 Order.

                                           /s/    ERIN A. NOWELL
                                                  JUSTICE